DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-31, 33-34 and 36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter recited in claim 21 as “and wherein the one or more vents do not comprise a filter” is not properly described in the application filed. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements 
All dependent claims that depend on claim 21 are rejected for being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-28, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yost (US 20150375453A1) in view of Linthicum et al. (US 20150321419A1), herein Linthicum and further in view of Armani et al. (US 20160236407), herein Armani and Chen (US5563767A).
Regarding claim 21, Yost teaches:

Yost is silent to the air supply unit being disposed within the frame at a top of the housing wherein the air supply unit does not extend past a top surface plane of the housing.  However, Linthicum which is in the same field of endeavor teaches a compact 3D printer [0002] or desktop 3D printer [0005] comprising a housing comprising a frame [Fig. 1, shows a housing]; an air supply unit and one or more vents disposed within the frame of the housing [Fig. 14 and [0036] teach fans in the area covered by the top of housing shown in Fig. 1. Fig. 2 teaches upper frame assembly #112 also taught in [0065]. The upper frame assembly #112 and anything above it make up the top of the housing], wherein the air supply unit is disposed within the frame at a top of the housing and does not extend past a top surface plane of the housing [Fig. 14 [0036] teach a fan. The fan is in the top surface plane of the housing show in Fig. 1. Fig 14 is shown without the housing and Fig. 1 is a view with the housing]; and a 3D printer comprising [abstract]: a 3D print bed [Fig. 2, [0063], #108]; one or more fluid sources adapted for 3D printing disposed above the print bed [0005]; wherein the 3D printer is disposed 
Linthicum teaches that fans within the frame of the housing and to be at the top of the housing in compact 3D printing are known. One of ordinary skill in the art would find it obvious before the time of filing to modify Yost and incorporate the teachings of Linthicum for the benefit of being less bulky and more portable and compact. 
	Yost is silent to the specific size of the chamber. However, a mere scaling up or down of prior art is not considered to be patentable. Nonetheless, Linthicum teaches compact 3D printer [0002], [0061]. Linthicum doesn’t explicitly come out and say that the depth is 60 cm or less. However, Linthicum clearly teaches a compact printer or desktop 3d printers [0005] One of ordinary skill would have found it obvious that a compact 3d printer that can be placed on a desktop to be 60 cm or less.
	Further, Armani which is a 3D printer [title] on a smaller scale teaches dimensions less than 1 cubic meter and 0.5 cubic meter [[0115] box frame of 186 mm per side in a cube shape which is 0.006 cubic meters].

	Yost is silent to and wherein the one or more vents do not comprise a filter. However, Chen teaches a vent with no filter [see Fig. 1-3] for a covering device for the passage of air.
	One of ordinary skill in the art would have found it obvious to modify Yost without a filter as taught in Chen to allow for passage of air that is not filtered.
Regarding claim 22, Yost teaches:
the housing further comprises one or more controls or displays for interfacing with the 3D printer [Fig. 2a, #A].
Regarding claim 23, Yost teaches:
the housing further comprises a door adapted for providing access inside the housing [Fig. 2a, suggests a door with a door handle on the right side of chamber #B. Also, [0094] teaches a door that is opened and closed on the chamber].
Regarding claim 24, Yost teaches:
the housing further comprises at least one window adapted for viewing inside the housing [Fig. 2a sides of chamber can be viewed as windows].
Regarding claim 25, Yost teaches:
the air supply unit is disposed at the top of the housing and the one or more vents are disposed at the bottom of the housing [Fig. #2a, #C at top can be viewed as the air supply unit while #C at the bottom can be viewed as the vent].
claim 26, Yost teaches:
the air supply unit comprises a fan and a filter [[0102] fan filter].
Regarding claim 27, Yost teaches:
the filter is a HEPA filter [[0102] HEPA filtration system].
Regarding claim 28, Yost teaches:
the housing comprises plastic [[0055] poly(methyl methacrylate) (PMMA) chamber].
	Regarding claim 33, Armani teaches dimensions less than 0.5 cubic meter [[0115] box frame of 186 mm per side in a cube shape which is 0.006 cubic meters].
	Regarding claim 34, Armani also teaches that the width of the instrument is smaller than a standard lab bench. Armani teaches a dimension of 186 mm (8.6 cm) per side which is smaller than a standard lab bench of depth 60 cm [a standard lab bench depth of 60 cm is stated in the instant application in the specifications].
Regarding claim 35, Yost teaches:
the 3D printer is a 3D bioprinter [0234]. 
Regarding claim 36, Yost teaches:
the 3D print bed is adapted to support a petri dish [0061].
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yost (US 20150375453A1) in view of Linthicum et al. (US 20150321419A1), herein Linthicum, and further in view of Armani et al. (US 20160236407), herein Armani, and Welker (Continuous Contamination Monitoring System, Room Pressurization, 2010).
	Regarding claim 29, Yost teaches a positive pressure of one inch of water column [0093] and is silent to a positive differential pressure of 0.2 inch water column. nd paragraph]. 
	One of ordinary skill in the art would find it obvious before the time of filing to modify Yost’s positive pressure differential with Welker’s 0.2 inches of positive pressure differential to ensure that contaminated air does not enter the cleanroom, as stated by Welker [page 162, 4.1.3, 1st paragraph]. 
Claims 30 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yost (US 20150375453A1) in view of Linthicum et al. (US 20150321419A1), herein Linthicum, and further in view of Armani et al. (US 20160236407), herein Armani, and Thomas et al. (WO199207542A1), herein Thomas.
	Regarding claim 30, Yost teaches the air supply unit and vent [Fig. 2a, #C] but is silent to the air flow being a vertical laminar flow. However, Thomas teaches vertical laminar air flow using HEPA filters from top to bottom in an enclosure for sterile environments [claim 2].
	One of ordinary skill in the art would find it obvious before the time of filing to incorporate Yost’s air circulation supply unit with Thomas’ vertical laminar air flow so as to maintain a constant flow of filtered air across the compartment so as to decrease contamination, as stated by Thomas [page 8, bottom paragraph].
	Regarding claim 31, Thomas also teaches the vertical laminar flow to be above the bed [Fig. 1, platform of #60 can be viewed as the bed. HEPA filters sit above panels #44].
Response to Arguments
	Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive.
	On page 4-6 Applicant argues 112 rejection. Applicant appears to point to [0058, 0059, 0063 and 0064] to say that the air supply unit is different from the vents and that a filtration is at the air supply unit as opposed to the vents. While these paragraphs teach that a filtration is applied at the air supply unit, they still do not teach that a filter can or cannot be applied at the vent. Since there is no teaching that there can or cannot be a filter applied at the vent, not having a filter as claim 21 requires is not taught in the specification and still rejected under 35 USC 112a.  Any negative limitation must have a basis in the original disclosure, and the mere absence of a positive recitation is not basis for an exclusion as discussed in MPEP 2173.05(i).
	On page 7 Applicant appears to argue that Yost teaches that all air coming out needs to be filtered according to [0167]. This paragraph points to one embodiment, example 2, that needs air filtered. However, the other embodiments do not have that requirement. Therefore, Yost does not teach away from having no filter on the outgoing air. The Yost reference talks about the air control in a few places, and notes that when printing with a biohazard level 2 that is when you have to have filtered air in and filtered air out.  However, the Yost device can be used to print non-biohazard level 2 materials.  It would be obvious to leave out the filter when it is not needed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        

/GALEN H HAUTH/Primary Examiner, Art Unit 1742